Case: 4:12-cv-00361-AGF Doc. #: 790 Filed: 11/20/19 Page: 1 of 2 PageID #: 10473




   John McGahren
   Partner
   +1.609.919.6641
   john.mcgahren@morganlewis.com



   November 20, 2019


   VIA ECF

   The Honorable Audrey G. Fleissig
   U.S. District Court
   Eastern District of Missouri
   111 S. 10th Street
   Suite 12.182
   St. Louis, MO 63101


   Re:          McClurg, et al. v. Mallinckrodt, LLC, et al., Case No. 4:12-cv-00361-AGF

   Dear Judge Fleissig:

            We write to advise the Court that, to date, TorHoerman Law (“TorHoerman”), Plaintiffs’
   counsel, has not paid the amount still owed to Morgan, Lewis & Bockius LLP (“Morgan Lewis”),
   counsel for Cotter Corporation (N.S.L.) (“Cotter”), and Shook, Hardy & Bacon LLP (“Shook Hardy”),
   counsel for Mallinckrodt, LLC (“Mallinckrodt”) for certain Marker Group costs, and is therefore in
   violation of this Court’s Order.

            On May 2, 2017, this Court ordered that, “with respect to records of Plaintiffs not addressed
   in the Court’s December 9, 2016 Memorandum and Order granting in part Defendants’ motion for a
   protective order…Plaintiffs shall continue to comply with their obligation to produce records in their
   possession and shall pay 25% of the costs incurred in collecting and maintaining
   additional records of Plaintiffs through third-party vendor Marker Group…”1 See Dkt. 557
   (emphasis added). This Court allowed for reconsideration “if the parties demonstrate this allocation
   is unreasonable or that an offset or credit is appropriate for records already collected and produced
   by Plaintiffs.” Id. To our knowledge, Plaintiffs never demonstrated this allocation of costs was
   unreasonable, nor did they demonstrate that an offset or credit would be appropriate.

            Following the Court’s May 2017 Order, Plaintiffs’ counsel received bills for the Marker Group
   invoices from June of 2017 through August of 2018. Marker Group stopped sending invoices to the
   parties in August of 2018 because this is when record collection activity ceased. Marker Group has
   informed us that TorHoerman paid $11,585.19 for records collected prior to November 30, 2016.
   However, TorHoerman does still owe Marker Group costs to both Morgan Lewis and Shook Hardy

   1
       The Court’s December 9, 2016 Memorandum and Order referenced discusses a separate percentage (specifically, 18%).
       However, this was for a prior refund to Cotter and Mallinckrodt that Plaintiffs already paid. What is outstanding is the 25%,
       which Plaintiffs still owe.



                                                                     Morgan, Lewis & Bockius                LLP

                                                                     502 Carnegie Center
                                                                     Princeton, NJ 08540-6241                          +1.609.919.6600
                                                                     United States                                     +1.609.919.6701

                                                                     A Pennsylvania Limited Liability Partnership | Steven M. Cohen, Partner-in-Charge
Case: 4:12-cv-00361-AGF Doc. #: 790 Filed: 11/20/19 Page: 2 of 2 PageID #: 10474


   The Honorable Audrey G. Fleissig
   November 20, 2019
   Page 2


   for the time period of December 1, 2016 through May 31, 2017. Pursuant to the Court’s May 2017
   Order, both firms are owed 25% of the Marker Group costs for that timeframe.

           On October 8, 2019, a phone call took place with Randi Ellis and Your Honor that
   TorHoerman, Morgan Lewis, and Shook Hardy all participated in. The Marker Group invoices were
   discussed during this call, and TorHoerman asked for two weeks to get back to Morgan Lewis and
   Shook Hardy regarding the outstanding invoices. To date, we have not heard back from TorHoerman
   about the Marker Group costs.

          Marker Group, at our request, has put together a cost package covering the time period of
   December 1, 2016 through May 31, 2017. They calculated that Shook Hardy is owed $52,154.76
   and Morgan Lewis is owed $48,218.76, totaling $100,373.53.

           As you know, a settlement has been reached in this case and the settlement agreements for
   these plaintiffs have been executed by the parties. We are looking to wrap this matter up, but
   cannot do so until the outstanding Marker Group costs are addressed and paid. We would appreciate
   your assistance in resolving this matter.

   Sincerely,



   /s/ John McGahren
   John McGahren

   JM/bmd

   cc: Randi Ellis
